ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_05_EN.txt. 82




                DECLARATION OF JUDGE ELARABY



  Agreement with findings of the Court — Limitations of the international legal
system — Court precluded from the appropriate administration of justice —
Related cases based on different grounds of jurisdiction — Rwanda’s non-
recognition of the compulsory jurisdiction of the Court — Consensual nature of
the jurisdiction of the Court — Gravity of the situation in question –– Importance
of States’ acceptance of the compulsory jurisdiction of the Court.


   1. I have voted with a degree of reluctance in favour of the Judgment
that the Court has no jurisdiction to entertain the Application of the
Democratic Republic of the Congo. While I accept the findings and con-
clusions therein as consistent with the Statute and hence sound in law, I
do firmly believe that States, in general, should not be permitted to evade
international judicial scrutiny regarding a crime as grave as genocide.
The Court’s inability to examine the merits due to jurisdictional limita-
tions cogently demonstrates a major weakness in the contemporary inter-
national legal system. I have therefore joined other judges in a separate
opinion which examines certain aspects of the Court’s jurisprudence
in the matter of reservations. In addition, I consider it appropriate to
append a brief declaration to elaborate further on some other aspects
relating to the jurisdiction of the Court.


   2. In the instant case, the Court was precluded, by virtue of the nature
and limitations of the international legal system as it exists today, from
the appropriate administration of justice. As a result, the Court has not
been able to examine the merits of the claims of the Democratic Republic
of the Congo. This inability is compounded by the fact that the case
forms part of a series of cases brought before the Court by the Demo-
cratic Republic of the Congo relating to armed activities of neighbouring
States on its territory. Although these cases are related and, to a con-
siderable extent, the facts, circumstances and situations at issue overlap,
they are nonetheless distinct cases, each brought upon its own grounds
for jurisdiction and giving rise to its own legal considerations. The Court
referred to this fact in the Judgment by stating that :


       “The Court notes first of all that at the present stage of the pro-
     ceedings it cannot consider any matter relating to the merits of this
     dispute between the DRC and Rwanda. In accordance with the deci-

80

83                  ARMED ACTIVITIES (DECL. ELARABY)


     sion taken in its Order of 18 September 2002 (see paragraph 6
     above), the Court is required to address only the questions of
     whether it is competent to hear the dispute and whether the DRC’s
     Application is admissible.” (Judgment, para. 14.)
   3. This is particularly clear in relation to the jurisdictional bases upon
which the Court has been asked to examine the individual cases. In the
case concerning Armed Activities on the Territory of the Congo (Demo-
cratic Republic of the Congo v. Uganda), both States had made declara-
tions of acceptance of compulsory jurisdiction in accordance with
Article 36, paragraph 2, of the Statute. The case was brought on the
basis, inter alia, of the Charter of the United Nations, the Charter of the
Organization of African Unity and other multilateral treaties to which
both States were parties. The Court thus proceeded to a full examination
of the case on its merits, delivering its Judgment on 19 December 2005. In
the instant case, however, while the Democratic Republic of the Congo
has accepted the compulsory jurisdiction, Rwanda has not. Thus the
Democratic Republic of the Congo has instead invoked the dispute
settlement clauses of a number of multilateral conventions as the basis
for establishing jurisdiction in these proceedings.

   4. In the Court’s Judgment, it examines each individual basis of juris-
diction asserted by the Democratic Republic of the Congo. The Court
has found that none of these suggested bases would establish jurisdiction.
In each case, it has given reasons supporting its findings. Thus, the Court
has been unable to proceed to the merits of the case at hand.
   5. The Court has made such a finding even though it acknowledges
that the allegations made by the Democratic Republic of the Congo are
of a most serious nature. This seriousness has already been acknowledged
in the Court’s Order of 10 July 2002 on the request for the indication of
provisional measures (Armed Activities on the Territory of the Congo
(New Application : 2002) (Democratic Republic of the Congo v.
Rwanda), Provisional Measures, Order of 10 July 2002, I.C.J. Reports
2002, pp. 240-241, paras. 54-56, and pp. 249-250, para. 93).
   6. At the provisional measures stage, the Court stated :
     “there is a fundamental distinction between the question of the
     acceptance by a State of the Court’s jurisdiction and the compatibil-
     ity of particular acts with international law ; the former requires con-
     sent ; the latter question can only be reached when the Court deals
     with the merits after having established its jurisdiction and having
     heard full legal arguments by both parties” (Armed Activities on the
     Territory of the Congo (New Application : 2002) (Democratic
     Republic of the Congo v. Rwanda), Provisional Measures, Order of
     10 July 2002, I.C.J. Reports 2002, p. 249, para. 92).

This distinction must be reiterated today. This is all the more so in the

81

84                 ARMED ACTIVITIES (DECL. ELARABY)


light of the Court’s Judgment of 19 December 2005 in the case concern-
ing Armed Activities on the Territory of the Congo (Democratic Republic
of the Congo v. Uganda). That case highlighted the complexity of the
circumstances in the Great Lakes region and the role of all States in the
region in the instability and turmoil which are at the heart of the claims
advanced by the Democratic Republic of the Congo. Yet it is crucial to
note that, whereas in the case concerning Uganda, the Court clearly had
jurisdiction on the basis of the declarations of both States accepting com-
pulsory jurisdiction under Article 36, paragraph 2, in the instant case —
by way of contrast — no such jurisdiction exists. Thus, the Court is not
competent to examine the merits and accordingly must not prejudge the
substantive issues of international law asserted by the Democratic Repub-
lic of the Congo.

   7. At present, the jurisdiction of the Court in particular, and inter-
national adjudication in general, is of a consensual nature. Consent is
its cornerstone and can manifest itself through a declaration under
Article 36, paragraph 2, of the Statute, an appropriate compromissory
clause in a treaty, special agreement or even through tacit acceptance
referred to as forum prorogatum. Without such consent, however, the
Court has no jurisdiction to examine the merits of a particular case.

   8. The promise and possibilities of the Court, as the principal judicial
organ of the United Nations entrusted with the responsibility of settling
disputes, requires that States submit their disputes to the Court and
accept its jurisdiction. The duty of States to settle their disputes peace-
fully and in accordance with international law is emphasized in a number
of important provisions enshrined in the Charter of the United Nations.
Efforts to realize the objective of wider acceptance of the compulsory
jurisdiction of the Court have been exerted on many occasions in recent
years. The Manila Declaration on the Peaceful Settlement of Interna-
tional Disputes was adopted by the General Assembly on 15 Novem-
ber 1982 (A/RES/37/10) with a particular emphasis on the importance of
States recognizing the compulsory jurisdiction of the Court. In 1992 the
then Secretary-General, Boutros-Ghali, in his Agenda for Peace Report
called on all Member States to accept the “general jurisdiction of the
International Court under Article 36 of its Statute, without any reserva-
tion, before the end of the United Nations Decade of International Law
in the year 2000” (An Agenda for Peace : Preventive Diplomacy, Peace-
making and Peace-keeping, Report of the Secretary-General adopted by
a summit meeting of the Security Council on 31 January 1992, A/47/277-
S/24111, para. 39).


  9. More recently, Secretary-General Kofi Annan has called on States
to submit to the compulsory jurisdiction of the Court. In his 2001 Report
on the Prevention of Armed Conflict, he “reiterate[d] [his] appeal to

82

85                  ARMED ACTIVITIES (DECL. ELARABY)


Member States who have not yet done so to consider accepting the com-
pulsory jurisdiction of the Court” (Prevention of Armed Conflict, Report
of the Secretary-General, 7 June 2001, A/55/985-S/2001/574, para. 48).
He continued : “the more States that accept compulsory jurisdiction of
the Court, the higher the chances that potential disputes can be expedi-
tiously resolved through peaceful means” (ibid., para. 48). Recommenda-
tion 6 of this Report “urge[d] Member States to accept the general juris-
diction of the Court” (ibid., para. 50). Thus, while consent forms the
cornerstone of the system of international adjudication, States have a
duty under the Charter to settle their disputes peacefully. Recognition of
the compulsory jurisdiction of the Court fulfils this duty.


   10. Some built-in limitations of the Statute, resonant of limitations of
the international legal system generally, are relics of a past era which
need to be revisited. The case before the Court today represents a clear
reflection of these limitations. It serves as a reminder to the international
community in the twenty-first century of the imperative of actively seek-
ing to overcome the hurdles in establishing jurisdiction. The Court may
thereby play a stronger role in the peaceful settlement of international
disputes and in enhancing respect for international law among States,
thus contributing in fact
     “to bring[ing] about by peaceful means, and in conformity with the
     principles of justice and international law, adjustment or settlement
     of international disputes or situations which might lead to a breach
     of the peace” (Art. 1, para. 1, of the Charter of the United Nations).


                                              (Signed) Nabil ELARABY.




83

